Citation Nr: 0901144	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  The veteran 
testified before the Board in June 2008.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

First, the requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  The RO has not specifically sent a duty to 
assist letter as to a claim for service connection for PTSD 
related to a personal assault.  38 C.F.R. § 3.304(f)(3).  The 
veteran has claimed that he was sexually assaulted during his 
period of service.  The RO should send the veteran an 
appropriate stressor development letter providing full notice 
with regard to development of his claim for service 
connection for PTSD related to a personal assault.

Furthermore, in a July 2006 rating decision, the RO found 
that the service department was unable to corroborate the 
claimed stressors due to lack of specific information 
regarding the stressors.  The veteran has submitted more 
detailed information through his June 2008 testimony at a 
video hearing before the Board regarding a stressful incident 
that he experienced during his period of service.  He 
reported that around October 1972, a fellow serviceman with 
the last name of Hunt threw a hand grenade under the bed of 
Sergeant Justice, which injured or killed Sergeant Justice 
and also caused the veteran to be thrown out of his bed.  The 
veteran stated that his First Sergeant ordered him to escort 
Hunt to the military police.  He also reported that he later 
testified at Hunt's court martial.  The Board finds this 
stressor to be sufficiently detailed to allow for 
verification by United States Army and Joint Services Records 
Research Center (JSRRC).  Specifically, this stressor may be 
verified by requesting the unit history for the 10th Special 
Forces Group (Airborne), 1st Special Forces, in Ft. Devens, 
Massachusetts, for the period of October 1972 to December 
1972.  

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with PTSD and contends that his PTSD is due to 
both sexual assault and non-combat stressors, but it remains 
unclear whether he has a confirmed PTSD diagnosis based on 
the criteria in DSM-IV and whether his PTSD is related to his 
period of active service.  In addition to claiming PTSD based 
on the hand grenade incident in October 1972, the veteran has 
also alleged that he has PTSD due to a sexual assault.  He 
contends that he was drugged at a holiday party around 
December 1972 and woke up with his pants around his ankles 
with cigarette burns on his buttocks and bloody liquid coming 
out of his rectum.  In order to make an accurate assessment 
of the veteran's entitlement to service connection for his 
PTSD, it is necessary to have a medical opinion based upon a 
thorough review of the record that determines whether the 
veteran has a confirmed PTSD diagnosis that is based on a 
verified stressor from service.  The Board thus finds that an 
examination and opinion addressing the etiology of this 
disorder is necessary in order to fairly decide the merits of 
the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a stressor 
development letter for claims of PTSD 
based on personal assault.  The veteran 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 
C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  Also send the veteran a 
new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and 
request he complete it with as much 
specificity as possible.  Inform the 
veteran that if he fails to return any 
form that would provide details 
regarding the in-service stressor event 
or fails to provide information useful 
to verifying this event, VA will have 
no choice but to proceed to decide the 
case based on the evidence of record.  
An appropriate period of time should be 
allowed for the veteran to respond 
and/or submit additional evidence. 
 
2.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) examine the unit history 
of 10th Special Forces Group 
(Airborne), 1st Special Forces, in Ft. 
Devens, Massachusetts, for the period 
of October 1972 to December 1972 to 
determine whether the veteran's alleged 
stressor can be verified.  Refer to the 
veteran's June 2006 PTSD questionnaire 
and June 2008 hearing testimony 
regarding the details of that alleged 
stressor.

3.  Schedule the veteran for a VA 
examination to determine whether a 
diagnosis of PTSD is appropriate, and if 
so, whether it is related to his period 
of active service.  The examiner should 
be informed what stressful events have 
been corroborated by the service 
department.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination 
report.  Specifically the examiner should 
provide the following information:

a)  Is a diagnosis of post-traumatic 
stress disorder pursuant to DSM-IV 
appropriate?

b)  If so, is the diagnosis of PTSD 
due to a corroborated stressor (if 
any stressors have been 
corroborated)?

c)  If the PTSD diagnosis is not due 
to a corroborated stressor, is it 
due to a personal assault?  In 
rendering the opinion, the examiner 
should determine whether any of the 
factors in 38 C.F.R. § 3.304 (f)(3) 
(2008) are present to support an 
allegation of PTSD due to personal 
assault.  

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

